DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 2/8/2022 has been entered. The following has occurred: Claims 1, 17, and 18 have been amended; Claim 9 has been canceled. 
Claims 1, 3-8, 10, 12-13, 15-18, and 21-22 are pending.
Effective Filling Date: 7/31/2017.
Response to Amendment
Priority Objection is maintained. 
35 U.S.C. 101 Rejection is maintained in light of the amended claims.
35 U.S.C. 103 Rejection is maintained in light of the amended claims. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 7/29/2016, 6/21/2017, and 7/7/2017. It is noted, however, that applicant has not filed a certified copy of the KR10-2016-0097266, KR10-2017-0078311, and KR10-2017-0086249 application as required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement filed 6/5/2018 and 4/13/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10, 12-13, 15-18, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes 2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1, 3-10, 12-13, 15-16, 21, and 22 are directed to an apparatus (i.e. machine), claim 17 is directed to a computer product (i.e. article of manufacture), and claim 18 is directed to a method (i.e. process). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 1, which is representative of independent claims 17 and 18, and have been denoted with letters by the Examiner for easy reference. The bold language of claim 1 recites a judicial exception as explained further below: 
A hierarchical project management apparatus comprising: 
a memory storing a macro management block and a micro management block which have different work evaluation access rights; and
at least one processor configure to:
performing a macro management process of generating a project and a project message thread associated with the project in the macro management block and associating a note object comprising a container of a work object as a unit work of the project with the project message thread; and
performing a micro management process of generating a work message thread associated with the note object in the micro management block, associating the work object with the work message thread, and updating the tree structure by inserting the work object into the micro management block whenever the work object is generated, the project message thread and the work message thread being implemented in a chat room of an Internet messenger or through posts of an online bulletin board, 
wherein the performing of the micro management process further comprises generating the work object comprising the work creator, the work processor, and a work content, wherein the work object is capable of being fed back by the work processor, and representing the work object in a chat room as a work message, 
performing progress of the work object comprising a work progress state indicating a progress state for each process based on a feedback by the work processor, 
updating the work progress state of the work object through a work object related response implemented with a response relationship between the work creator and the work processor, 
wherein the performing of the macro management process further comprises granting a work performance access right for the macro and micro management blocks associated with the project to a user participating in the project message thread, performing a reset such that the work performance access right is not granted to the user based the user leaving the chat room, and generating the note object by adding the note object to the project message thread as an independent note message that is directly accessible in the project message thread by users participating in the chat room and distinguished from a text message or a media message, and
wherein the at least one processor is further configured to add a notification message including an access link for accessing the note object to the project message thread, based on information about the note object being modified.
The bolded portions of limitations above recite a process of evaluating access rights for work project, associating project messages to each project, and updating work project, under the broadest reasonable interpretation covers concepts performable in the human mind under “Mental Process,” one of the abstract idea groupings articulated in the 2019 PEG. The bolded portions recite steps or functions above, under the broadest reasonable interpretation, other than the additional elements of computing device (e.g., processor and non-transitory memory), nothing in the claim differentiate the highlighted recitations from being reasonably performed as mental activity of a person. For example, other than the generic computing elements, the Certain Methods of Organizing Human Activity,” one of the abstract idea groupings articulated in the 2019 PEG. Therefore, the claims 1 and 17-18 recite an abstract idea and the analysis proceeds to Step 2A.2
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of computing system with processor and non-transitory memory, to store, generate, grant, and update information. The computer in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer function; See Applicant’s Specification at least at paragraphs [0055]-[0060] and Figures 2 and 3) such that it amount to no more than mere instructions to apply the exception using a generic computer component. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).
That is, the limitation in [H] is merely steps of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). Additionally, the function of limitations [D]-[G] and [I]-[J] are steps of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the insignificant extra-solution activity steps in limitation [H] amounts to no more than mere instructions to apply (limitations [D]-[G] and [I]-[J]) the exception using a generic computer component. Each of these functions (e.g., store, update, and add information) are similar to well-understood, routine, and conventional functions performed by a generic computer, as identified by the courts and discussed in MPEP 2106.05(f) and MPEP 2106.05(d)(II). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible. 
The use of internet messenger of chat room and online bulletin boards are merely transmitting, receiving, and presenting information that are insignificant extra-solution activity by applying what originally considered to be a human activity of meeting in a physical room for discussion of project management and use a physical bulletin board for progress tracking, but on a computer with the use of well-known and conventional method of internet communication and record keeping (see Cullen para. [0230]-[0231] and Hanson para. [0043], [0051] and Figs. 9-11, 17)
Dependent claims 3-8, 10, 12-13, 15, 16, 21, and 22 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claim 3 further recites a step of determining importance of the project based on number of notes, which does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claim is ineligible. 
Dependent claim 4 further recites a step of providing a note object creation recommendation message, which does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claim is ineligible. 
Dependent claim 5 further recites a step of scheduling timeline, which does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claim is ineligible. 
Dependent claim 6 further recites a step of re-associating the tree structure with creation or deletion of note object, which does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claim is ineligible. 
Dependent claim 7 further recites a step of generating schedule achievement information, which does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claim is ineligible. 
Dependent claim 8 further recites a step of providing a schedule completion recommendation message, which does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claim is ineligible. 
Dependent claim 10 further recites a step of evaluating the project, which does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claim is ineligible. 
Dependent claim 12 further recites a step of calculating total evaluation point, which does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claim is ineligible. 
Dependent claim 13 further recites a step of performing the progress of the work object, which does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claim is ineligible. 
Dependent claim 15 further recites a step of providing a remind message associated with the work object, which does not change the abstract idea of the independent claims. 
Dependent claim 16 further recites a step of calculating the work response speed, which does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claim is ineligible. 
Dependent claim 21 further recites a step of providing a note object creation recommendation message based on a determination of index d (Equation 1), which is a step of transmitting insignificant extra-solution activity, based on a mathematical formula or equation calculation, this falls under another grouping of abstract idea of “Mathematical Concept”. Accordingly, the dependent claim is ineligible.
Dependent claim 22 further provides information regarding the work object further comprises a work evaluation point, and wherein the work evaluation point includes an evaluation reservation point indicating a maximum upper limit of the work evaluation point that may be evaluated by the work creator when the work content is completed, and an evaluation point indicating an actually evaluated point, and wherein the work evaluation point evaluates the work content to the work processor via the work object. The additional information of work object does not change the abstract idea of the independent claims. There are no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claim is ineligible. 
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10, 17, 18, and 22 rejected under 35 U.S.C. 103 as being unpatentable over Ahlgren et al. (US 20090320035 A1), hereinafter “Ahlgren,” in view of Carino et al. (US 20150319111 A1), hereinafter, “Carino,” and further in view of Cullen et al. (US 20060190391 A1), hereinafter “Cullen.”
Regarding claims 1 and 17-18 Ahlgren discloses a hierarchical project management apparatus, a hierarchical project management method, and a non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute a hierarchical project management method, comprising (Abstract and para. [0006], system and method. Claims 1 and 21, “computer readable medium” and para. [0013]-[0014], [0017], [0080]-[0081], [0185]-[0186], [0199], [0243], [0259]):
a memory storing a macro management block and a micro management block which have different work evaluation access rights (Abstract, Claims 1 and 21, “computer readable medium” and para. [0013]-[0014], [0017], [0080]-[0081], [0185]-[0186], [0199], [0243], [0259]); and
at least one processor (Abstract, Claims 1, 20-21, and para. [0017], [0020]-[0021], [0065], [0074] “processor”) configure to:
perform a macro management process of generating a project and a project message thread associated with the project in the macro management block and associating a note object comprising a container of a work object as a unit work of the project with the project message thread (Para. [0008]-[0011], disclosing collaborative work and goal-project hierarchy, which includes associating documents, messages, discussions, reminders, web links, and alerts (which are note object, work object, and unit work of project) to be used for initiatives of collaborative work and goal-project.  Para. [0079], [0094]-[0095], [0212] disclosing the online discussion thread chat boards for discussion of topic (i.e. project) and replies); and
perform a micro management process of generating a work message thread between a work creator and a work processor associated with the note object in the micro management block, associate the work object with the work message thread as a message object, and update a tree structure by inserting the work object into the micro management block whenever the work object is generated (Para. [0018]-[0021] disclosing the generating of workspace object and defining specific users access to view and modify resources of knowledge board. Para.  [0078]-[0081] disclosing the ability to discussion on-line, asynchronous, and thread chat boards between creator and access users. Para. [0090]-[0119] disclosing the administrator role and access users, and the updating/maintaining of the discussion topic record.  Additional examples and details in para. [0195], [0200], [0209], [0212], [0222]-[0225], [0264]), 
the project message thread and the work message thread being implemented in a chat room of an Internet messenger or through posts of an online bulletin board (Para. [0079] disclosing the system provides users the ability to relate discussions to the resource. Discussions are on-line, asynchronous, threaded chat boards that provide users a place to exchange questions, opinions, and remarks in relation to the resource topic. Users can initiate a discussion in-context to the resource's objective and either receives answers to the discussed 
wherein the performing of the micro management process further comprises generating the work object comprising the work creator, the work processor, and a work content, wherein the work object is capable of being fed back by the work processor, and representing the work object in a chat room as a work message (Para. [0074] disclosing a system administrator create a unique workspace for a group of people, assign local administration responsibilities, and assign global resources from a global pool of resources. Para. [0079] disclosing the on-line, asynchronous, threaded chat boards that provide users a place to exchange questions, opinions, and remarks in relation to the resource topic, which is representing the work object in a chat room as a work message. Para. [0080]-[0083] assigning of permissions of users, the user responsible with the (work) object is given read-create-update permission, which representative of work object is capable of being fed back by the work processor), 
wherein the performing of the macro management process further comprises granting a work performance access right for the macro and micro management blocks associated with the project to each of at least one user participating in the project message thread (Abstract, Claims 1-2, Para. [0074], [0080]-[0081], [0186], [0199], disclosing granting access permission to users for accessing the object in the workspace), and 
generating the note object by adding the note object to the project message thread as an independent note message that is directly accessible in the project message thread by users participating in the chat room and distinguished from a text message or a media message (Para. [0079], “system provides users the ability to relate discussions to the resource. Discussions are and
wherein the at least one processor is further configured to add a notification message including an access link for accessing the note object to the project message thread, based on information about the note object being modified (Para. [0278], “Selecting an alert will display the message. The message includes a brief description of the nature of the alert and a link to the element. Selecting the link opens the element in the workspace window. If an alert was sent by another user, the message will contain the name of the sender and message the user typed. Each alert is stored in an entry in the T_OBJ_DATA_ALERT_USER table 319, which references the object in the Object_ID field and the user in the User_ID field.” Disclosing the notification message includes an access link for the nature of the alert.   In para. [0084] disclosing the system allows the user to add alerts and message to specific users “whenever a new resource is added, changed, document are uploaded, links created, and others. This allows users to be selective as for what is important to them to be alerted of and reduce the need for 
However, Ahlgren fails to explicitly disclose, 
performing progress of the work object comprising a work progress state indicating a progress state for each process based on a feedback by the work processor, and 
updating the work progress state of the work object through a work object related response implemented with a response relationship between the work creator and the work processor, 
performing a reset such that the work performance access right is not granted to the user based the user leaving the chat room. 
Nonetheless, Carino is in the analogous field of accessing online chat room, which specifically teaches,
performing a reset such that the work performance access right is not granted to the user based the user leaving the chat room (Para. [0021] and claims 15 and 28 teaching the system block communication if the entity leaves the bilateral chat room and if would like to rejoin, the system has to revalidate the entity based on the level organization identifier). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the hierarchical project management system and method using chat room of Ahlgren to include the feature of resetting access right of the user 
Still, the combination of Ahlgren and Carino does not expressly teach:
performing progress of the work object comprising a work progress state indicating a progress state for each process based on a feedback by the work processor, and 
updating the work progress state of the work object through a work object related response implemented with a response relationship between the work creator and the work processor.
Nonetheless, Cullen is directed to a computer system and method for electronically facilitating enterprise administration, data processing, workflow collaboration and management relative to changes in plan or scope pertinent to project work, which specifically teaches:
performing progress of the work object comprising a work progress state indicating a progress state for each process based on a feedback by the work processor (Para. [0367]-[0369] and [0564]-[0565] disclosing the work progress of the project with feedback of tracking billable hours), and 
updating the work progress state of the work object through a work object related response implemented with a response relationship between the work creator and the work processor (Para. [0367]-[0373] teaching the updating of the work progress state of the work 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the features of indication of a progress state for each process based on feedback and evaluation as taught by Cullen with the system and method of Ahlgren with Carino for the motivation of providing an improved system and method of keeping track of the progress update of the project for accurately account for and anticipate number of billable hours (para. [0367]-[0368]).
Regarding claim 3, the combination of Ahlgren, Carino, and Cullen make obvious of the apparatus of claim 1. Ahlgren further discloses determining an importance of the project based on a number of note objects associated with the project message thread and providing information on the importance to a super manager (Para. [0269]-[0270], [0274]-[0284], and [0300]).
Regarding claim 4, the combination of Ahlgren, Carino, and Cullen make obvious of the apparatus of claim 1, the method of Ahlgren further discloses providing, through the project message thread implemented in the chat room of the Internet messenger or through the posts of the online bulletin board (Para. [0079], [0209]-[0220]), a note object creation recommendation message that recommends creation of a new note object associated with the project message thread based on whether a number of generated note objects associated with the project message thread or an update frequency of the work message thread is smaller than or equal to a predetermined reference 
Regarding claim 5, the combination of Ahlgren, Carino, and Cullen make obvious of the apparatus of claim 1. Ahlgren further discloses associating a schedule object having a schedule timeline defined through a start date and a finish date with the project message thread (Para. [0125]).
Regarding claim 6, the combination of Ahlgren, Carino, and Cullen make obvious of the apparatus of claim 5. Ahlgren further discloses re-associating the tree structure between the macro management block and the micro management block when creation or deletion of the note object associated with the project message thread or associated with the schedule object occurs (Para. [0081], [0240]-[0243], [0285], [0312]).
Regarding claim 7, the combination of Ahlgren, Carino, and Cullen make obvious of the apparatus of claim 5. Ahlgren further discloses generating schedule achievement information analyzed in time series about the schedule object based on the start date and the finish date in the schedule timeline of the schedule object (Para. [0125]).
Regarding claim 8, the combination of Ahlgren, Carino, and Cullen make obvious of the apparatus of claim 6. Ahlgren further discloses providing a schedule completion recommendation message that recommends completion of the schedule object through the project message thread (Para. [0079], [0209]-[0220]), based on whether a number of generated note objects associated with the schedule object or the update frequency of the work message thread is smaller than or equal to a predetermined reference, and based on whether a schedule target associated with the schedule object is larger than or equal to a predetermined percentage 
Regarding claim 10, the combination of Ahlgren, Carino, and Cullen make obvious of the apparatus of claim 1. Ahlgren further discloses evaluating the project through a work evaluation access right of a super manager (Abstract, Claims 1-2, Para. [0074], [0080]-[0081], [0146], [0186], [0199], [0269], [0823-[0284], [0297], [0310]-[0312] and Fig. 26 disclosing access permission for granting administrator and manager for project assessment and viewing/evaluating of project through search manger with manager access permission).
Regarding claim 22, the combination of Ahlgren, Carino, and Cullen make obvious of the apparatus of claim 1. Cullen further teaches wherein the work object further comprises a work evaluation point, and wherein the work evaluation point includes an evaluation reservation point indicating a maximum upper limit of the work evaluation point that may be evaluated by the work creator when the work content is completed, and wherein the work evaluation point evaluates the work content to the work processor via the work object (Para. [0360]-[0368]).
Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlgren et al. (US 20090320035 A1), hereinafter “Ahlgren,” in view of Carino et al. (US 20150319111 A1), hereinafter, “Carino,” in view of Cullen et al. (US 20060190391 A1), hereinafter “Cullen” and further in view of Dreimann et al. (US 20070255583 A1), hereinafter “Dreimann.”
Regarding claim 12, the combination of Ahlgren, Carino, and Cullen make obvious the apparatus of claim 10. Ahlgren discloses an evaluation received from a user terminal associated with the super manager (Abstract, Claims 1-2, Para. [0074], [0080]-[0081], [0146], [0186], [0199], [0269], [0823-[0284], [0297], [0310]-[0312] and Fig. 26).
However, the combination fails to explicitly teach (italic emphasis):
granting a qualitative project evaluation point of the project based on an evaluation received from a user terminal associated with the super manager;
calculating a quantitative project evaluation point of the project based on a number of generated note objects associated with a corresponding project, a number of generated work objects generated through a corresponding note object, a processing number, and a processing period of work objects generated through the note object; and 
calculating a total evaluation point of the project based on the qualitative project evaluation point and the quantitative project evaluation point.
Nonetheless, Dreimann is directed to a method for analyzing risks in a technical project for developing or manufacturing a technical system or technical components or a technical process, which specifically teaches:
granting a qualitative project evaluation point of the project based on an evaluation received from a user terminal associated with the super manager; calculating a quantitative project evaluation point of the project based on a number of generated note objects associated with a corresponding project, a number of generated work objects generated through a corresponding note object, a processing number, and a processing period of work objects generated through the note object; and calculating a total evaluation point of the project based on the qualitative project evaluation point and the quantitative project evaluation point (Abstract, Claims 1-3, 5, 12-14, 19-25, and para. [0006]-[0017], [0037]-[0041], [0043])
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the features of granting a qualitative project evaluation point of the project; calculating a qualitative project evaluation point of the project; and calculating a total evaluation point of the project based on the qualitative project evaluation point and the quantitative project evaluation point as taught by Dreimann with the system and method of Ahlgren, Carino, and Cullen for the motivation of providing an improved system and method of evaluating the risks in project with consideration of both qualitative and quantitative evaluations (para. [0002]-[0005]).
Regarding claim 13, the combination of Ahlgren, Carino, Cullen, and Dreimann make obvious of the apparatus of claim 12. Cullen further teaches
finally evaluating the work object through the work evaluation access right of the work creator (Para. [0367]-[0369] and [0564]-[0565] disclosing the work progress of the project with feedback of tracking billable hours).
Regarding claim 15, the combination of Ahlgren, Carino, Cullen, and Dreimann make obvious of the apparatus of claim 13. Ahlgren further teaches providing a remind message associated with the work object through the work message thread associated with the note object and requesting the completion of corresponding work progress state according to a specific repetition standard until the work progress state is completed (Para. [0011], [0084], [0105], [0143], [0185], [0187], [0201], [0245], [0270], [0274]-[0278], [0300] teaching the use of reminder and alert for work message associated with the work object through the work message thread associated with the note object. Further, it would have been obvious to modify the system and method to request a repetition standard such as resending the message multiple times until the work is complete, since it has been held that mere duplication of the same working parts and steps involves only routine skill in the art, (In re Harza.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ahlgren et al. (US 20090320035 A1), hereinafter “Ahlgren,” in view of Carino et al. (US 20150319111 A1), hereinafter, “Carino,” in view of Cullen et al. (US 20060190391 A1), hereinafter “Cullen,” in view of Dreimann et al. (US 20070255583 A1), hereinafter “Dreimann,” and further in view of Blass et al. (US 20060058948 A1), hereinafter “Blass.”
Regarding claim 16, the combination of Ahlgren, Carino, Cullen, and Dreimann make obvious of the apparatus of claim 15. 
The combination fails to expressly teach calculating a work response speed based on a number of times of provision of the remind message and comprising the work response speed in a corresponding work evaluation point of the work object.
However, Blass is directed to an organization system using location information, possibly in conjunction with time based information for tasks, with the purpose of optimizing user travel distance and/or time to complete specified tasks, which specifically teaches:
calculating a work response speed based on a number of times of provision of the remind message and comprising the work response speed in a corresponding work evaluation point of the work object (Abstract, para. [0105], [0114] teaching the calculation of actual time to complete user task based on alert message and time spent at site to complete task). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the calculation of work response speed as taught by Blass with the with the system and method of Ahlgren, Carino, Cullen, and Dreimann for the motivation of providing an improved and effective system and method of task management and time optimization. 
Allowable Subject Matter
Claim 21 is not found in the prior art however is objected to as being dependent upon a rejected based claim. 
The following is a statement of reasons for the indication of allowable subject matter: The closes prior art reference is Ahlgren et al. (US 20090320035 A1), however, Ahlgren does not disclose the equation 1 for the determination index d. 

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Hanson et al. (US 20100070881 A1) is directed to a project facilitation and collaboration (PFC) service enable a user to access a PFC user interface. The PFC user interface enables the user to create a project and define and modify a membership for the project. The user interface also enables the user to perform, within the confines of the user interface, varied project activities including remotely or locally accessing asynchronous communication objects pertaining to the project, accessing documents and other media objects associated with the project, and initiating synchronous and asynchronous communications with members of the project.
Pratley et al. (US 20100005398 A1) is directed methods, systems, and apparatus are provided for viewing and managing collaboration data from within the context of a shared electronic document. A document editing pane is displayed for editing the shared document. In conjunction with the document editing pane, a collaboration pane is displayed for displaying the collaboration data. Through the collaboration pane, collaboration data such as the identities of one or more collaborators, task, documents, links and other information may be displayed. Actions may also be performed with respect to any aspect of the collaboration data through the collaboration pane.
Gunning et al. (US 20090133027 A1) is directed to a project management task prioritization system is provided to refine the prioritization factors for tasks in a project based on changes to the order of performing the tasks. The initial proposed order for performing the tasks is provided by the system to the person responsible for the task in a graphical format that allows the person to drag and drop the tasks, adjusting the order of the tasks to their preferred order. A neural network comparator is used to compare the task prioritization factors associated with each pair of tasks that are altered in order to determine a relative priority. The neural network system updates the task prioritization factors based on the changes in order the tasks are to be performed.
Mackel et al (WO 2009010350 A1) is directed to a method for analyzing risks in a technical project for developing or producing a technical system or a technical process. According to the invention, a component structure is provided, based 
Wescott (US 20030036942 A1) is directed to a system for controlling and evaluating a regulatory submission project seeking approval of the sale of an item. A set of templates defining milestones and times based on qualitative assessments of the item are established in a computer. A relative quantitative value of completing a milestone is then established. Information is entered into a database about past and ongoing evaluations of the item, including tests performed on the item. A determination is made as to whether a milestone has been achieved on time. If a milestone has not been achieved on time, the relative loss in value to the sales of the item based on the relative quantitative 
Raghavan et al (US 20140372525 A1) is directed to a system and method of notifications delivered to a user based in part on a user's current context. Para. [0018] teaching notification in response of state change of even such as updating event as complete. 
H. Shen, "Integrating Topic-centric Thread-Based Organized Chat into Web-Based Enterprise Instant Messengers," 2010 IEEE 7th International Conference on E-Business Engineering, 2010, pp. 442-447, doi: 10.1109/ICEBE.2010.37.

Response to Remarks
Information Disclosure Statement
The Non-Patent Literature Documents in the Information Disclosure Statement filed on 6/5/2018 and 4/13/2020 fail to provide English translation, which are not considered. It is noted for the record that neither new document nor response is provided. 
Priority Objection
The priority objection is maintained for the current application fails to provide English translation of the foreign applications for KR10-2016-0097266, KR10-2017-0078311, and KR10-2017-0086249. Please see MPEP 210-216 for additional information. 
35 U.S.C. 101 Rejection
No specific argument is provided for the 101 rejection. New 101 rejection analysis is provided above in light of amended claim limitations. 
35 U.S.C. 103 Rejection
The Applicant’s remark has been fully considered, however the applicant’s arguments are directed towards amended claim limitations and are, therefore, considered moot.   However, the Examiner has responded to the amended amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments. Still, even though the argument is deemed moot. The Examiner will rephrase the response below for easy reference.
On pages 16-17, the Applicant asserts:
“None of Ahlgren, Carino, and Cullen, whether taken alone or in combination, disclose or suggest, inter alia, "generating the note object by adding the note object to the project message thread as an independent note message that is directly accessible 
The Examiner respectfully disagrees. Ahlgren does teach the amended claim limitation in at least para. [0079], [0094], [0208]-[0212] and Figs. 18A-18D for the system provides the users the ability to create and reply to relate discussions in a threaded chat boards with participating users, which is generating the note object by adding the note object to the project message thread as an independent note message that is directly accessible in the project message thread by users participating in the chat room and distinguished from a text message or a media message. 
The remarks on pages 18-20 are directed to the same amended claim limitation in claim 1 and have been addressed above. 
Therefore, the 103 rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.